United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.B., Appellant
and
DEPARTMENT OF THE TREASURY,
BUREAU OF PRINTING & ENGRAVING,
Fort Worth, TX, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Ditty S. Bhatti, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 14-749
Issued: August 6, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On February 18, 2014 appellant, through his attorney, filed a timely appeal from the
August 23, 2013 merit decision of the Office of Workers’ Compensation Programs’ (OWCP).
Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has met his burden of proof to establish an injury causally
related to factors of his federal employment.
FACTUAL HISTORY
On December 19, 2011 appellant, then a 68-year-old plate printer, filed an occupational
disease claim alleging that he sustained carpal tunnel syndrome in both hands and wrists in the
1

5 U.S.C. § 8101 et seq.

performance of duty. He noted that he worked for 21 years with the employing establishment as
a plate printer operator. Appellant alleged that his injury began on December 1, 2011 and that he
first became aware of the injury and its relation to his work on that date. He did not stop work.
The employing establishment noted that appellant had been working since 1990 and the duties
included: setup; monitoring the operation of the printing press and making adjustments as
needed; print quality; taking corrective action; preparing reports and using the hands and wrists
intermittently to keep the presses running smoothly.
By letters dated December 22, 2011, OWCP advised appellant and the employing
establishment that additional factual and medical evidence was needed.
A November 29, 2011 electromyography (EMG) scan read by Dr. Jiangping Liu, a
Board-certified neurologist, revealed an abnormal EMG scan and nerve conduction study. He
indicated that the study revealed bilateral upper extremity carpal tunnel syndrome to a mild
degree. Also submitted was a December 19, 2011 employing establishment treatment record
from a provider with an illegible signature.
In a December 12, 2011 statement, appellant related that he had worked as a plate printer
for 21 years. He noted that the presses were continually printing for 24 hours a day, five to
seven days a week. Appellant indicated that during that time he was making adjustments to
impression and plate mechanisms as well as wiping and polishing ink fountains, feeders and
delivery devices, etc. He explained that the work required frequent standing, walking, bending,
crouching, stooping, reaching and lifting objects weighing up to 75 pounds. Additionally,
appellant was required to have physical contact with grease, oil, solvents and printing ink and
exposure to the possibility of scrapes, falls, strains, burns, electric shock, cut bruises, as well as
danger from moving machinery. In a December 14, 2011 statement, Tim Moloney, the plate
printing supervisor, indicated that appellant’s daily job duties were consistent with appellant’s
statement.
In a December 21, 2011 statement, Anthony Maniaci, the supervisor of plate printing
operations, controverted the claim. He noted that there was no medical evidence with objective
rationale to support causal relationship.
In a December 23, 2011 report, Dr. Faye David, an internist, noted that appellant had
bilateral carpal tunnel syndrome per Dr. Liu’s testing on November 29, 2011.
On December 30, 2011 appellant advised OWCP that he had submitted the requested
documentation. In an undated response received by OWCP on January 10, 2012 he again
described his employment duties and activities. Appellant noted that he did not have any
hobbies, physical fitness or other activities outside work that could have caused this condition.
He indicated that he had also requested a report from his physician.
By decision dated January 31, 2012, OWCP denied appellant’s claim. It found that the
medical evidence did not contain a clear and definite explanation from his physician to connect
the medical condition to the work activities.
In a letter dated June 6, 2012, appellant’s attorney, contacted OWCP to note her
representation and to advise that she would seek reconsideration. In a December 1, 2012 letter,
2

counsel noted that she had been retained to represent appellant in the “reconsideration” appeal.
By letter dated January 14, 2013, appellant confirmed that he had retained counsel to represent
him in his “reconsideration appeal.”
In letters dated January 14 and 27, 2013, appellant’s counsel provided additional
information. She argued that appellant was employed for 21 years as a plate printer with the
employing establishment. Counsel argued that he had presented sufficient evidence to meet the
criteria to establish his claim for an injury in the course of his federal employment. OWCP
received copies of previously submitted reports.
In a decision dated February 21, 2013, OWCP found that the reconsideration request was
untimely filed and failed to present clear evidence of error. On August 12, 2013 the Board
issued an order remanding case.2 The Board found that the January 14, 2013 request was a
timely request for reconsideration. The Board found that the February 21, 2013 decision should
be set aside and the case remanded for an appropriate decision.
In an August 23, 2013 decision, OWCP denied modification of its prior decision.
LEGAL PRECEDENT
An employee seeking benefits under FECA3 has the burden of establishing the essential
elements of his or her claim including the fact that the individual is an “employee of the United
States” within the meaning of FECA, that the claim was timely filed within the applicable time
limitation period of FECA, that an injury was sustained in the performance of duty as alleged and
that any disability and/or specific condition for which compensation is claimed are causally related
to the employment injury.4 These are the essential elements of each and every compensation claim
regardless of whether the claim is predicated upon a traumatic injury or an occupational disease.5
To establish that an injury was sustained in the performance of duty in an occupational
disease claim, a claimant must submit the following: (1) medical evidence establishing the
presence or existence of the disease or condition for which compensation is claimed; (2) a factual
statement identifying employment factors alleged to have caused or contributed to the presence or
occurrence of the disease or condition; and (3) medical evidence establishing that the employment
factors identified by the claimant were the proximate cause of the condition for which
compensation is claimed or, stated differently, medical evidence establishing that the diagnosed
condition is causally related to the employment factors identified by the claimant. The medical
evidence required to establish causal relationship, generally, is rationalized medical opinion
evidence. Rationalized medical opinion evidence is medical evidence which includes a physician’s
rationalized opinion on the issue of whether there is a causal relationship between the claimant’s
diagnosed condition and the implicated employment factors. The opinion of the physician must be
2

Docket No. 13-952 (issued August 12, 2013).

3

5 U.S.C. §§ 8101-8193.

4

Joe D. Cameron, 41 ECAB 153 (1989); Elaine Pendleton, 40 ECAB 1143, 1145 (1989).

5

Victor J. Woodhams, 41 ECAB 345 (1989).

3

based on a complete factual and medical background of the claimant, must be one of reasonable
medical certainty and must be supported by medical rationale explaining the nature of the
relationship between the diagnosed condition and the specific employment factors identified by the
claimant.6
ANALYSIS
The evidence establishes that appellant has bilateral carpal tunnel syndrome and was
involved in repetitive and other activities at work. However, he submitted insufficient medical
evidence to establish that his bilateral hand and wrist condition was caused or aggravated by
these activities or any other specific factors of his federal employment.
The December 23, 2011 report from Dr. David did not offer any opinion on causal
relationship. For example, he did not address whether appellant’s work duties contributed to his
diagnosed condition.7 A November 29, 2011 EMG scan read by Dr. Liu revealed bilateral upper
extremity carpal tunnel syndrome. However, this report merely reported findings and did not
contain an opinion regarding the cause of the reported condition. The medical evidence is
insufficient to establish that the diagnosed condition is due to particular factors of employment.
Also of record is a December 19, 2011 employing establishment treatment record from a
provider with an illegible signature. The Board has held that a medical report may not be
considered as probative medical evidence if there is no indication that the person completing the
report qualifies as a physician as defined in 5 U.S.C. § 8101(2). Reports lacking proper
identification do not constitute probative medical evidence.8
As there is no reasoned medical evidence explaining how appellant’s employment duties
caused or aggravated his bilateral carpal tunnel syndrome, he has not met his burden of proof to
establish a medical condition causally related to factors of his employment.
On appeal, appellant’s counsel argued that appellant’s carpal tunnel syndrome was
caused by his employment and the medical evidence contained the requisite rationale to support
causal relationship. However, as found above, the medical evidence does not support causal
relationship. Counsel also argued that appellant had not suffered any injury to his hands, wrists
or forearms prior to his carpal tunnel diagnosis. The Board has found that because an employee
is asymptomatic before an employment injury is insufficient without supporting medical
rationale to establish causal relationship.9 Causal relationship must be substantiated by reasoned
medical opinion evidence, which is appellant’s responsibility to submit.

6

Id.

7

See Michael E. Smith, 50 ECAB 313 (1999) (medical evidence which does not offer any opinion regarding the
cause of an employee’s condition is of limited probative value on the issue of causal relationship).
8

C.B., Docket No. 09-2027 (issued May 12, 2010).

9

See Thomas Petrylak, 39 ECAB 276 (1987).

4

CONCLUSION
The Board finds that appellant has not met his burden of proof that he sustained an injury
in the performance of duty causally related to factors of his federal employment.
ORDER
IT IS HEREBY ORDERED THAT the August 23, 2013 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: August 6, 2014
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

